Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The amendments to the claims, filed on 03/04/2022, have been entered and made of record.

Claims 3, 11, and 18 are canceled.
Claims 1, 2, 4-10, 12-17 and 19-46 are pending with claims 1, 2, 4, 9-12, 15-17, 19, 21-22, 25, 29, 30, 33 and 37-30 being amended and 41-46 being newly added.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 03/04/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 7-10, 12, 15-17, 19, and 41-46 rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (“Choi”) [U.S Patent No. 9,143,759 B2] in view of Gil et al. (“Gil”) [NPL Title “Interactive live-streaming technologies and approaches for web-based applications”]

Regarding claim 1, Choi meets the claim limitations as follows (emphasis added): 
A method for presentation of video data from a distributed video surveillance system [Fig. 1] in a standard browser interface of a client (i.e. ‘to be viewed by a user’) [Fig. 1, 4: Image Display Unit 160], comprising: 

capturing video data at a plurality of video cameras [Fig. 1; col. 4, ll. 45-68: ‘a plurality of network cameras 110’]; 

communicating a first portion of the video data from a first subset of the plurality of video cameras (e.g. ‘image gate 1’) to a first camera node (e.g. image display 1) [Fig. 1; col. 4, ll. 55-67; col. 5, ll. 1-35] over a communication network (i.e. ‘image unit 120’) [Fig. 1; col. 4, ll. 55-67: ‘over a wired or wireless network’] and a second portion of the video data from a second subset of the plurality of video cameras (e.g. ‘image gate 2’) to a second camera node (e.g. image display 2) [Fig. 1; col. 4, ll. 55-67; col. 5, ll. 1-35]  over the communication network; 

receiving a request for real-time video data (i.e. ‘real-time streaming’) [col. 6, ll. 45-50] comprising at least one of the first portion of the video data or the second portion of video data from the client [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’];

preparing the requested real-time video data in response to the request at the respective camera node of the requested real-time video data by: encoding the real-time video data into an encoded video format (i.e. ‘a resolution of an image, a frame rate, a compression quality, a compression format and the like’) [col. 6, ll. 5-10] comprising encoded video packets (i.e. encoder 216) [Fig. 1, 2; col. 6: ‘The plurality of encoders 216 compress image data’], packaging the encoded video packets into a digital container format (e.g. H.264, MPEG 4, MJPEG and the like) [col. 6, ll. 30-55: ‘The plurality of streamers 218 perform streaming of the encoded image data based on a predetermined transport protocol’], and determining a low-latency communication protocol (e.g. RTSP, RTP, TCP protocols) [col. 6, ll. 30-55] for transfer of the encoded video packets in the digital container format; and

communicating the encoded video packets to a standard web browser at a client device (i.e. user display 1) [Fig. 3-6] using the low-latency communication protocol (e.g. RTSP, RTP, TCP protocols), wherein the communicating provides a decoding program delivered in a web page to the standard web browser at the client device for decoding of the encoded video packets by the standard web browser; 

wherein the standard web browser [It is obvious in view of Gill] is operative to decode the encoded video packets form the digital container format provided by the low-latency protocol to render the requested real-time video data in real-time on a user interface of the standard web browser using the decoding program and native functionalities of the standard web browser.
Choi does not disclose explicitly the following claim limitations (emphasis added):
communicating the encoded video packets to a standard web browser at a client device using the low-latency communication protocol, wherein the communicating provides a decoding program delivered in a web page to the standard web browser at the client device for decoding of the encoded video packets by the standard web browser; 

wherein the standard web browser is operative to decode the encoded video packets form the digital container format provided by the low-latency protocol to render the requested real-time video data in real-time on a user interface of the standard web browser using the decoding program and native functionalities of the standard web browser.
However in the same field of endeavor Gil discloses the deficient claim as follows: 
communicating the encoded video packets to a standard web browser [Fig. 3 shows ‘rendering component’ of the Browser on Client Side] at a client device using the low-latency communication protocol (i.e. WebRTC, HTTP, AJAX, or Web Sockets) [Fig. 3, 4; Section 2.4.1: ‘the server-client channel protocol’; Sect. 3: ‘Different server-client channel protocols are available’], wherein the communicating provides a decoding program (i.e. ‘JavaScript’) [Sect. 3: ‘it will … decode and render the data through JavaScript’; Sect. 3.3.1 Client-side: ‘decodes it through JavaScript’] delivered in a web page to the standard web browser at the client device for decoding of the encoded video packets by the standard web browser; 

wherein the standard web browser is operative to decode the encoded video packets [Sect. 3.2.2, 3.3.1: disclose the browser decoding through JavaScript on client-side] form the digital container format provided by the low-latency protocol to render the requested real-time video data in real-time on a user interface of the standard web browser using the decoding program and native functionalities of the standard web browser.
Choi and Gil are combinable because they are from the same field of video live-streaming.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Gil as motivation to include a web-based browser for interactive live-streaming platforms (e.g. YouTube Live, TwitchTV, Instagram Livestream and Facebook Live).


Regarding claim 2, Choi meets the claim limitations set forth in claim 1.
Choi does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein the standard web browser decodes the encoded video packets for rendering in a browser display without installing plug-ins specific for the communication protocol, digital container format, or encoded video packets.
However in the same field of endeavor Gil discloses the deficient claim as follows: 
wherein the standard web browser decodes the encoded video packets for rendering in a browser display without installing plug-ins (e.g. WebRTC, HLS, HTML5) [Sect. 3.3.1, 3.5, 3.6] specific for the communication protocol, digital container format, or encoded video packets.
Choi and Gil are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Gil as motivation to include a web-based browser for interactive live-streaming platforms (e.g. YouTube Live, TwitchTV, Instagram Livestream and Facebook Live).


Regarding claim 4, Choi meets the claim limitations set forth in claim 1.
Choi does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, wherein at least one of the first camera node or the second camera node comprises a web server [Note: To teach ‘a web server’ in the claim, Choi [Fig. 2: ‘218’; col. 6, ll. 45] discloses ‘a streaming server’], the method further comprising: serving from the web server a video display interface for rendering in the browser display, wherein the request is received in response to the execution of the video display interface.
However in the same field of endeavor Gil discloses the deficient claim as follows: 
wherein at least one of the first camera node or the second camera node comprises a web server [Fig. 3, 4: ‘Streaming Platform’ on Server Side; Fig. 6: ‘CamServer’], the method further comprising: serving from the web server a video display interface (i.e. ‘Browser’) [Fig. 3, 4, 6] for rendering in the browser display, wherein the request is received in response to the execution of the video display interface.
Choi and Gil are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Gil as motivation to include a web-based browser for interactive live-streaming platforms (e.g. YouTube Live, TwitchTV, Instagram Livestream and Facebook Live).


Regarding claim 7, Choi meets the claim limitations as follows:
The method of claim 1, wherein the client device is in operative communication with a web server (i.e. ‘a streaming server’) [Fig. 2: ‘218’; col. 6, ll. 45] comprising one of the first node or the second node using a client communication network [Fig. 1: cameras 110 and Image Gate 120], the method further comprising: determining a characteristic (i.e. ‘a specification that is requested by a user) of the client communication network [col. 6, ll. 40-45: ‘encoding multimedia content … to a format suitable for transmission over a network’]; and selecting the encoded video format (i.e. ‘a resolution of an image, a frame rate, a compression quality, a compression format and the like’) [Choi: col. 6, ll. 5-10]), the digital container format, and the communication protocol based on the characteristic of the client communication network (i.e. ‘a specification that is requested by a user) [col. 2, ll. 30-35; col. 6, ll. 1-15: ‘according to a specification that is requested by a user, i.e. a resolution, …’; col. 12, ll. 20-25: ‘In operation 820’ ].
Choi does not disclose explicitly the following claim limitations (emphasis added):
wherein the client device is in operative communication with a web server comprising one of the first node or the second node using a client communication network, the method further comprising: determining a characteristic of the client communication network; and selecting the encoded video format, the digital container format, and the communication protocol based on the characteristic of the client communication network.
However in the same field of endeavor Gil discloses the deficient claim as follows: 
wherein the client device is in operative communication with a web server [Fig. 3, 4: ‘Streaming Platform’ on Server Side; Fig. 6: ‘CamServer’] comprising one of the first node or the second node using a client communication network [Fig. 1, 3, 4, 6], the method further comprising: 
determining a characteristic (i.e. ‘characterizes the different types of streaming’) of the client communication network [Fig. 1; Sect. 1]; and selecting the encoded video format (e.g. Non-transcoding receivers or transcoders), and the communication protocol [Fig. 4: HTTP, AJAX; Sect. 3.5 WebRTC; 3.6: HLS] based on the characteristic of the client communication network.
Choi and Gil are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Gil as motivation to include a web-based browser for interactive live-streaming platforms (e.g. YouTube Live, TwitchTV, Instagram Livestream and Facebook Live).


Regarding claim 8, Choi meets the claim limitations as follows:
The method of claim 7, wherein the selecting is performed by a camera node [See rejection of claim 7 limitation “selecting … based on the characteristic of the client communication network”] from which the video data is provided based on the characteristic of the client communication network [col. 6, ll. 40-45: ‘encoding multimedia content … to a format suitable for transmission over a network’].
Choi and Gil are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Gil as motivation to include a web-based browser for interactive live-streaming platforms (e.g. YouTube Live, TwitchTV, Instagram Livestream and Facebook Live).


Regarding claim 9, all claim limitations are set forth as claim 1 in the system form and rejected as per discussion for claim 1. Note: To teach ‘a web server’ in the claim, Choi discloses ‘a streaming server’ [Fig. 2: ‘218’; col. 6, ll. 45] and Gil discloses [Fig. 3, 4: ‘Streaming Platform’ on Server Side; Fig. 6: ‘CamServer’].

Regarding claim 10, all claim limitations are set forth as claim 2 in the system form and rejected as per discussion for claim 2.


Regarding claim 12, all claim limitations are set forth as claim 4 in the system form and rejected as per discussion for claim 4.


Regarding claim 15, all claim limitations are set forth as claim 7 in the system form and rejected as per discussion for claim 7.

Regarding claim 16, all claim limitations are set forth as claim 1 in the form of “One or more tangible processor-readable storage media” and rejected as per discussion for claim 1. Note: Choi [Fig. 8; col. 13, 14 disclose “on or more executable instructions”].

Regarding claim 17, all claim limitations are set forth as claim 2 in the form of “One or more tangible processor-readable storage media” and rejected as per discussion for claim 2.


Regarding claim 19, all claim limitations are set forth as claim 4 in the form of “One or more tangible processor-readable storage media” and rejected as per discussion for claim 4.


Regarding claim 41, Choi in view of Gil meets the claim limitations as follows:
The method of claim 1, wherein the first portion of video data is communicated (e.g. ‘image gate 1’ in an ‘Internet protocol (IP)’) to the first camera node (e.g. image display 1) [Choi: Fig. 1; col. 4, ll. 64-67] and the second portion of video data is communicated (e.g. ‘image gate 2’ in an ‘Internet protocol (IP)’) to the second camera node (e.g. image display 2) [Choi: Fig. 1; col. 4, ll. 64-67] using a first communication protocol (i.e. ‘Internet protocol (IP)’) [Choi: col. 4, ll. 64-67], and wherein the communication protocol (e.g. RTSP, RTP or TCP) for transfer of the encoded video data packets (i.e. ‘streamers 218 perform streaming of the encoded image data’) [Choi: Fig. 2, col. 6, ll. 30-60] in the digital container format is a different communication protocol than the first communication protocol [Choi: ‘Internet protocol (IP)’ different than RTSP, RTP or TCP; Gil: Fig. 4: IP webcam vs. AJAX or HTTP].


Regarding claim 42, Choi meets the claim limitations set forth in claim 1.
Choi does not disclose explicitly the following claim limitations:
The method of claim 1, wherein the communication protocol comprises one of JSMpeg, HTPP Live Steaming (HLS), or WebRTC.
However in the same field of endeavor Gil discloses the deficient claim as follows: 
wherein the communication protocol comprises one of JSMpeg, HTPP Live Steaming (HLS), or WebRTC (e.g. WebRTC, HLS, HTML5) [Sect. 3.3.1, 3.5, 3.6].
Choi and Gil are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Gil as motivation to include a web-based browser for interactive live-streaming platforms (e.g. YouTube Live, TwitchTV, Instagram Livestream and Facebook Live).



Regarding claim 43, all claim limitations are set forth as claim 41 in the system form and rejected as per discussion for claim 41.


Regarding claim 44, all claim limitations are set forth as claim 42 in the system form and rejected as per discussion for claim 42.


Regarding claim 45, all claim limitations are set forth as claim 45 in the form of “One or more tangible processor-readable storage media” and rejected as per discussion for claim 41.


Regarding claim 46, Choi meets the claim limitations set forth in claim 45.
Choi does not disclose explicitly the following claim limitations:
The one or more tangible processor-readable storage media of claim 45, wherein the communication protocol comprises one of JSMpeg, HTPP Live Steaming (HLS), or WebRTC.
However in the same field of endeavor Gil discloses the deficient claim as follows: 
wherein the communication protocol comprises one of JSMpeg, HTPP Live Steaming (HLS), or WebRTC (e.g. WebRTC, HLS, HTML5) [Sect. 3.3.1, 3.5, 3.6].
Choi and Gil are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Gil as motivation to include a web-based browser for interactive live-streaming platforms (e.g. YouTube Live, TwitchTV, Instagram Livestream and Facebook Live).



Claims 21-22, 25, 28-30, 33, and 36-37 rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (“Choi”) [U.S Patent No. 9,143,759 B2] in view of Swenson et al. (“Swenson”) [US 20120265847 A1]


Regarding claim 21, Choi meets the claim limitations as follows:
A method for presentation of video data from a distributed video surveillance system, comprising [See rejection of claim 1 limitations]: 
capturing video data a plurality of video cameras [See rejection of claim 1 limitation: ‘capturing video data’]; 
communicating a first portion of the video data from a first subset of the plurality of video cameras to a first camera node over a communication network and a second portion of the video data from a second subset of the plurality of video cameras to a second camera node over the communication network [See rejection of claim 1 limitation: ‘communicating a first portion … and a second portion’]; 
receiving a request from a client (e.g. ‘a user’ or ‘image display 160’) [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, to be viewed by a user, as requested by the image display unit 160’] to view the video data comprising at least one of the first portion of the video data or the second portion of video [See rejection of claim 1 limitation: ‘receiving’];
determining a characteristic of the request (i.e. a ‘specification that is requested’ or ‘suitable’) [col. 6: ‘encoding multimedia content … to a format suitable for transmission over a network’] including at least one of a network location of the client or a source of the video data request; and 
preparing the requested video data in response to the request at the respective camera node of the requested video data by [See rejection of claim 1 limitation: ‘preparing’]: encoding the video data into an encoded video format (i.e. ‘a resolution of an image, a frame rate, a compression quality, a compression format and the like’) [col. 6, ll. 5-10] comprising encoded video packets (i.e. encoder 216) [Fig. 1, 2; col. 6: ‘The plurality of encoders 216 compress image data’] based on the characteristic of the request, packaging the encoded video packets into a digital container format (e.g. H.264, MPEG 4, MJPEG and the like) [col. 6, ll. 30-55: ‘The plurality of streamers 218 perform streaming of the encoded image data based on a predetermined transport protocol’] based on the characteristic of the request, and determining a communication protocol (e.g. RTSP, RTP, TCP protocols) [Fig. 6: ‘a format suitable for transmission over a network’] for transfer of the encoded video packets in the digital container format based on the characteristic of the request; and communicating the encoded video packets in the digital container format using the communication protocol to the client in response to the request [See rejection of claim 1 limitation: ‘communicating the encoded video packets’].
Choi does not disclose explicitly the following claim limitations:
determining a characteristic of the request including at least one of a network location of the client or a source of the video data request.
However in the same field of endeavor Swenson discloses the deficient claim as follows: 
determining a characteristic (i.e. ‘transcoding parameters’, ‘coding profiles’ or ‘URL’) of the request [Fig. 3; para. 0019: ‘transcoding parameters’ in  the request; para. 0024-0026: ‘HTTP’ protocol; para. 0033-0038: ‘coding profiles may be based on several parameters’ with the requesting client; para. 0040-0041: ‘rewrite the original response with an HTTP redirect and sets the location header to the new URL’] including at least one of a network location of the client or a source of the video data request (i.e. URL) [para. 0040-0041, 0059: ‘a source URL’; ‘The incoming request may also contain the original requested URL’. Note: URL = uniform resource locator that identifies the specific protocol, the network address of the server and any particular service options].
Choi and Swenson are combinable because they are from the same field of video detection including at least one of a network location of the client or a source of the video data request .
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to include a web browser requesting ‘for retrieving a video’ [Swenson: para. 0019. Note: Swenson, para. 0023, discloses ‘ The client … 102 is sometimes referred to as a “mobile device” or a “display device”].


Regarding claim 22, Choi in view of Swenson meets the claim limitations as follows: 
The method of claim 21, wherein the characteristic of the request comprises the source of the requested video data comprising at least one of stored video data [Choi: Fig. 4: image request to storage unit 140 then image providing to the client 160; col. 7, ll. 45-55: ‘HDD’; Swenson: Fig. 2: ‘Static Memory 206’] or live video data [Choi: col. 6, ll. 40-50: ‘RTP’; Swenson: para. 0022-0024, 0051, 0075: ‘RTMP traffic’; ‘the client receives the optimized video 512 for substantially real-time playback’].


Regarding claim 25, Choi meets the claim limitations as follows: 
The method of claim 21, wherein the characteristic of the request comprises the network location of the client from which the request is received comprising at least one of a local client [Fig. 1: image display 160] communicating over the communication network [Fig. 1: image gate 120; col. 4, ll. 69-65; col. 5, ll. 1-5: wired or wireless network] or a remote client remote from the communication network.
Choi does not disclose explicitly the following claim limitations (emphasis added):
wherein the characteristic of the request comprises a network location of the client from which the request is received comprising at least one of a local client communicating over the communication network or a remote client remote from the communication network.
However in the same field of endeavor Swenson discloses the deficient claim as follows: 
wherein the characteristic of the request comprises a network location of the client from which the request is received comprising at least one of a local client communicating over the communication network or a remote client (i.e. client 102) remote from the communication network [Fig. 1; para. 0023: mobile device] .
Choi and Swenson are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to include a web browser requesting ‘for retrieving a video’ [Swenson: para. 0019. Note: Swenson, para. 0023, discloses ‘ The client … 102 is sometimes referred to as a “mobile device” or a “display device”].


Regarding claim 28, Choi in view of Swenson meets the claim limitations as follows:
The method of claim 21, further comprising: communicating analytic metadata regarding the requested video data to the client [Choi: Fig. 4; col. 7, ll. 40-45, col. 6, ll. 15-20: ‘the metadata stored in the storage unit 140’].
Choi does not disclose explicitly the following claim limitations (emphasis added):
further comprising: communicating analytic metadata regarding the requested video data to the client.
However in the same field of endeavor Swenson discloses the deficient claim as follows: 
further comprising: communicating analytic metadata [Fig. 4, 7; para. 0080: ‘the process transfer 708 metadata information’] regarding the requested video data to the client.
Choi and Swenson are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to include a web browser requesting ‘for retrieving a video’ [Swenson: para. 0019. Note: Swenson, para. 0023, discloses ‘ The client … 102 is sometimes referred to as a “mobile device” or a “display device”].



Regarding claim 29, Choi meets the claim limitations as follows (emphasis added): 
A distributed video surveillance system, comprising: 
a plurality of video cameras in operative communication with a communication network [Fig. 1; col. 4, ll. 45-68: ‘a plurality of network cameras 110’]; 

a first camera node (e.g. image gate 1) [Fig. 1, 2, 4: ‘125’; col. 4, ll. 55-67; col. 5, ll. 1-30] in operative communication with a first subset of the plurality of video cameras (camera 110) [Fig. 1] over the communication network (i.e. ‘image unit 120’) [Fig. 1; col. 4, ll. 55-67: ‘over a wired or wireless network’] to receive a first portion of video data from the first subset of the plurality of video cameras; 

a second camera node (e.g. image gate 2) [Fig. 1, 2, 4: ‘125’; col. 4, ll. 55-67; col. 5, ll. 1-30] in operative communication with a second subset of the plurality of video cameras (camera 110) [Fig. 1] over the communication network (i.e. ‘image unit 120’) [Fig. 1; col. 4, ll. 55-67: ‘over a wired or wireless network’] to receive a second portion of video data from the second subset of the plurality of video cameras;

a transport mechanism module [Fig. 2: Streamer 1;  col. 6: ‘a predetermined transport protocol’] at each respective one of the first camera node (e.g. image gate 1) and the second camera node (e.g. image gate 2) to prepare video data requested from the respective camera node [Fig. 1, 2: ‘125’; col. 5, ll. 55-65, col. 6: ‘perform streaming of the encoded image data based on a predetermined transport protocol’]  based on a characteristic (i.e. a ‘specification that is requested’) [col. 6] of a request for the data for transport to a client (e.g. ‘a user’ or ‘image display 160’) [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, to be viewed by a user, as requested by the image display unit 160’] including at least one of a network location of the client or a source of the video data requested, the preparing including: 

encoding the video data into an encoded video format (i.e. ‘a resolution of an image, a frame rate, a compression quality, a compression format and the like’) [col. 6, ll. 5-10] comprising encoded video packets (i.e. encoder 216) [Fig. 1, 2; col. 6: ‘The plurality of encoders 216 compress image data’] based on the characteristic of the request (i.e. a ‘specification that is requested’) [col. 6: ‘a compression format’], packaging the encoded video packets into a digital container format (e.g. H.264, MPEG 4, MJPEG and the like) [col. 6, ll. 30-55: ‘The plurality of streamers 218 perform streaming of the encoded image data based on a predetermined transport protocol’] based on the characteristic of the request, and determining a communication protocol (e.g. RTSP, RTP, TCP protocols) [Fig. 6: ‘a format suitable for transmission over a network’] for transfer of the encoded video packets in the digital container format based on a characteristic of the request; and a web server (i.e. streaming server)  [Fig. 6] to communicate the encoded video packets in the digital container format using the communication protocol to the client in response to the request.
Choi does not disclose explicitly the following claim limitations (emphasis added):
a characteristic of a request for the data for transport to a client including at least one of a network location of the client or a source of the video data requested;
a web server to communicate the encoded video packets in the digital container format using the communication protocol to the client in response to the request.
However in the same field of endeavor Swenson discloses the deficient claim as follows:
a characteristic (i.e. ‘transcoding parameters’, ‘coding profiles’ or ‘URL’) of a request for the data for transport to a client [Fig. 3; para. 0019: ‘transcoding parameters’ in  the request; para. 0024-0026: ‘HTTP’ protocol; para. 0033-0038: ‘coding profiles may be based on several parameters’ with the requesting client; para. 0040-0041: ‘rewrite the original response with an HTTP redirect and sets the location header to the new URL’] including at least one of a network location of the client or a source of the video data requested (i.e. URL) [para. 0040-0041, 0059: ‘a source URL’; ‘The incoming request may also contain the original requested URL’. Note: URL = uniform resource locator that identifies the specific protocol, the network address of the server and any particular service options].

a web server (i.e. origin server) [Fig. 1, 5] to communicate (i.e. webpages) [Fig. 5, para. 0026: ‘The origin server … provides webpages, … to a client computing device 102’] the encoded video packets in the digital container format using the communication protocol to the client (i.e. the client 102) in response to the request [Fig. 5 discloses the request ‘HTTP Redirect 506’ is received by ‘102’ in order to execute the webpages on the client 102].
Choi and Swenson are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to include a web browser requesting ‘for retrieving a video’ [Swenson: para. 0019. Note: Swenson, para. 0023, discloses ‘ The client … 102 is sometimes referred to as a “mobile device” or a “display device”].


Regarding claim 30, all claim limitations are set forth as claim 22 in the system form and rejected as per discussion for claim 22.

Regarding claim 33 all claim limitations are set forth as claim 25 in the system form and rejected as per discussion for claim 25.


Regarding claim 36, all claim limitations are set forth as claim 28 in the system form and rejected as per discussion for claim 28.


Regarding claim 37, all claim limitations are set forth as claim 16 in the form of “One or more tangible processor-readable storage media” and rejected as per discussion for claim 29. Note: the ‘standard browser interface of a client’ is disclosed as the image display ‘165’ in Choi [Fig. 1, 3-5]  and as ‘webpages’ in Swenson [para. 0026].


Regarding claim 40, all claim limitations are set forth as claim 28 in the form of “One or more tangible processor-readable storage media” and rejected as per discussion for claim 28. 


Claims 5-6, 13-14 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (“Choi”) [U.S Patent No. 9,143,759 B2] in view of Gil et al. (“Gil”) [NPL Title “Interactive live-streaming technologies and approaches for web-based applications”] further in view of Bagga et al. (“Bagga”) [US 2014/0143590 A1]


Regarding claim 5, Choi meets the claim limitations set forth in claim 4.
Choi does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 4, wherein the web server comprises a reverse proxy in operative communication with at least the first camera node and the second camera node, the reverse proxy providing the video display interface and the encoded video packets to the standard web browser.
However in the same field of endeavor Bagga discloses the deficient claim as follows: 
wherein the web server comprises a reverse proxy [Fig. 1: Reverse Proxy Server ’108’; para. 0024] in operative communication with at least the first camera node and the second camera node, the reverse proxy providing the video display interface and the encoded video packets to the standard web browser.
Choi, Gil and Bagga are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi, Gil and Bagga as motivation to include a reverse proxy server so as to support failover [Bagga: para. 0004-0008; 0015].


Regarding claim 6, Choi in view of Gil meets the claim limitations as follows: 
The method of claim 5, wherein the web server comprises a different camera node [Fig. 1; col. 4, ll. 45-68: ‘a plurality of network cameras 110’] from which the requested video data is provided [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’].



Regarding claim 13, all claim limitations are set forth as claim 5 in the system form and rejected as per discussion for claim 5.

Regarding claim 14, all claim limitations are set forth as claim 6 in the system form and rejected as per discussion for claim 6.


Regarding claim 20, all claim limitations are set forth as claim 5 in the form of “One or more tangible processor-readable storage media” and rejected as per discussion for claim 5.


Claims 23-24, 26-27, 31-32, 34-35 and 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (“Choi”) [U.S Patent No. 9,143,759 B2] in view of Swenson et al. (“Swenson”) [US 20120265847 A1] further in view of Ben-Yaacov et al. (“Ben”) [US 2010/0036759 A1]


Regarding claim 23, Choi meets the claim limitations as follows:
The method of claim 22, wherein (For image display 1 [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’]) a first encoded video format (i.e. ‘a resolution of an image, a frame rate, a compression quality, a compression format and the like’) [col. 6, ll. 5-10], a first digital container format (e.g. H.264, MPEG 4, MJPEG and the like) [col. 6, ll. 30-55: ‘The plurality of streamers 218 perform streaming of the encoded image data based on a predetermined transport protocol’], and a first communication protocol (e.g. RTSP, RTP, TCP protocols) [col. 6, ll. 30-55] is utilized to prepare the requested video data when the characteristic of the request comprises stored video data [See mapping of “stored video data” in claim 22] and

(For image display 2 [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’]) a second encoded video format, a second digital container format, and a second communication protocol is utilized to prepare the requested video data when the characteristic of the request comprises live video data (i.e. RTP. See mapping of “live video data” in claim 22) [col. 6, ll. 45-50; See the mapping for ‘a first encoded video format’, ‘a first digital container format’ and ‘a first communication protocol format’]; and wherein the first encoded video format is different than [Fig. 2: numerous of different encoders. It is obvious that the first formats for image display 1 are different formats for image display 2] the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
Choi does not disclose explicitly the following claim limitations:
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
However in the same field of endeavor Swenson discloses the deficient claim as follows: 
wherein the first encoded video format is different (i.e. ‘varying degrees based on congestion’) than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol [para. 0019: ‘The transcoding parameters are selected based on … network connection properties’; para. 0038: ‘Through communication with a congestion detection element in the network, individual flows can be adapted to varying degrees based on congestion’; para. 0038, 0070: ‘the transcoding engine 414 can alter the audio and/or video bit rate based on network conditions’; para. 0036, 0037: ‘changing a container format of a video’].
Choi and Swenson are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to change the formats based on the communication characteristics.
Neither Choi nor Swenson discloses explicitly the following claim limitations:
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
However in the same field of endeavor Ben discloses the deficient claim as follows: 
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol [para. 0098: ‘the content router determines an appropriate content distributor, for providing the requested content to the requesting device, based on multiple parameters including, inter alia, content format, transmission bit-rate, content container, transmission protocol’].
Choi, Swenson and Ben are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi, Swenson and Ben as motivation to change the formats based on the content characteristics [Ben: para. 0098].


Regarding claim 24, Choi meets the claim limitations as follows:
Choi does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 23, wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a higher latency transport mechanism than the second encoded video format, the second digital container format, and the second communication protocol.
However in the same field of endeavor Swenson discloses the deficient claim as follows: 
wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a higher latency transport mechanism (i.e. a ‘smaller bit rate’ causing smaller “delay”) [para. 0039-0040: disclosing the transcode determination engine 306 reducing the bit rate (i.e. a ‘smaller bit rate’)] than the second encoded video format, the second digital container format, and the second communication protocol [One ordinarily skilled in the art understands when one format has smaller delay, another format has higher latency].
Choi and Swenson are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to reduce the bit rate based on the communication characteristics or the content characteristics.
Neither Choi nor Swenson discloses explicitly the following claim limitations:
wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a higher latency transport mechanism than the second encoded video format, the second digital container format, and the second communication protocol.
However in the same field of endeavor Ben discloses the deficient claim as follows: 
wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a higher latency transport mechanism (i.e. different format) than the second encoded video format, the second digital container format, and the second communication protocol [para. 0098: ‘the content router determines an appropriate content distributor, for providing the requested content to the requesting device, based on multiple parameters including, inter alia, content format, transmission bit-rate, content container, transmission protocol’].
Choi, Swenson and Ben are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi, Swenson and Ben as motivation to change the formats based on the communication characteristics or the content characteristics.


Regarding claim 26, Choi meets the claim limitations as follows:
The method of claim 25, wherein (For image display 1 [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’]) a first encoded video format (i.e. ‘a resolution of an image, a frame rate, a compression quality, a compression format and the like’) [col. 6, ll. 5-10], a first digital container format (e.g. H.264, MPEG 4, MJPEG and the like) [col. 6, ll. 30-55: ‘The plurality of streamers 218 perform streaming of the encoded image data based on a predetermined transport protocol’], and a first communication protocol (e.g. RTSP, RTP, TCP protocols) [col. 6, ll. 30-55] is utilized to prepare the requested video data when the characteristic of the request comprises the local client as the network location [Fig. 1: image display 160; image gate 120; col. 4, ll. 69-65; col. 5, ll. 1-5: wired or wireless network] and

(For image display 2 [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’]) a second encoded video format, a second digital container format, and a second communication protocol is utilized to prepare the requested video data when the characteristic of the request comprises the remote client as the network location [See the mapping for ‘a first encoded video format’, ‘a first digital container format’ and ‘a first communication protocol format’]; and 

wherein the first encoded video format is different than [Fig. 2: numerous of different encoders. It is obvious that the first formats for image display 1 are different formats for image display 2] the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
Choi does not disclose explicitly the following claim limitations:
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
However in the same field of endeavor Swenson discloses the deficient claim as follows: 
wherein the first encoded video format is different (i.e. ‘varying degrees based on congestion’) than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol [para. 0019: ‘The transcoding parameters are selected based on … network connection properties’; para. 0038: ‘Through communication with a congestion detection element in the network, individual flows can be adapted to varying degrees based on congestion’; para. 0038, 0070: ‘the transcoding engine 414 can alter the audio and/or video bit rate based on network conditions’; para. 0036, 0037: ‘changing a container format of a video’].
Choi and Swenson are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to change the formats based on the communication characteristics.
Neither Choi nor Swenson discloses explicitly the following claim limitations:
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
However in the same field of endeavor Ben discloses the deficient claim as follows: 
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol [para. 0098: ‘the content router determines an appropriate content distributor, for providing the requested content to the requesting device, based on multiple parameters including, inter alia, content format, transmission bit-rate, content container, transmission protocol’].
Choi, Swenson and Ben are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi, Swenson and Ben as motivation to change the formats based on the content characteristics [Ben: para. 0098].


Regarding claim 27, Choi meets the claim limitations set forth in claim 26.
Choi does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 26 wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a lower latency transport mechanism than the second encoded video format, the second digital container format, and the second communication protocol.
However in the same field of endeavor Swenson discloses the deficient claim as follows: 
The method of claim 26 wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a lower latency transport mechanism (i.e. a ‘smaller bit rate’ causing low “delay”) [para. 0039-0040: disclosing the transcode determination engine 306 reducing the bit rate (i.e. a ‘smaller bit rate’)] than the second encoded video format, the second digital container format, and the second communication protocol.
Choi and Swenson are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to reduce bit rates based on the communication characteristics or the content characteristics.



Regarding claim 31, all claim limitations are set forth as claim 23 in the system form and rejected as per discussion for claim 23.

Regarding claim 32, all claim limitations are set forth as claim 24 in the system form and rejected as per discussion for claim 24.

Regarding claim 34, all claim limitations are set forth as claim 26 in the system form and rejected as per discussion for claim 26.

Regarding claim 35, all claim limitations are set forth as claim 27 in the system form and rejected as per discussion for claim 27.


Regarding claim 38, Choi meets the claim limitations as follows:
The one or more tangible processor-readable storage media of claim 37, wherein the characteristic of the request comprises the source of the requested video data comprising at least one of stored video data [Choi: Fig. 4: image request to storage unit 140 then image providing to the client 160; col. 7, ll. 45-55: ‘HDD’; Swenson: Fig. 2: ‘Static Memory 206’] or live video data [Choi: col. 7, ll. 45-50: ‘RTP’; Swenson: para. 0022-0024, 0051, 0075: ‘RTMP traffic’; ‘the client receives the optimized video 512 for substantially real-time playback’]; 

wherein (For image display 1 [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’]) a first encoded video format (i.e. ‘a resolution of an image, a frame rate, a compression quality, a compression format and the like’) [col. 6, ll. 5-10], a first digital container format (e.g. H.264, MPEG 4, MJPEG and the like) [col. 6, ll. 30-55: ‘The plurality of streamers 218 perform streaming of the encoded image data based on a predetermined transport protocol’], and a first communication protocol (e.g. RTSP, RTP, TCP protocols) [col. 6, ll. 30-55] is utilized to prepare the requested video data when the characteristic of the request comprises stored video data and

(For image display 2 [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’]) a second encoded video format, a second digital container format, and a second communication protocol is utilized to prepare the requested video data when the characteristic of the request comprises live video data (i.e. RTP) [col. 6, ll. 45-50; See the mapping for ‘a first encoded video format’, ‘a first digital container format’ and ‘a first communication protocol format’]; wherein the first encoded video format is different than [Fig. 2: numerous of different encoders. It is obvious that the first formats for image display 1 are different formats for image display 2] the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a higher latency transport mechanism than the second encoded video format, the second digital container format, and the second communication protocol.
Choi does not disclose explicitly the following claim limitations:
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a higher latency transport mechanism than the second encoded video format, the second digital container format, and the second communication protocol.
However in the same field of endeavor Swenson discloses the deficient claim as follows: 
wherein the first encoded video format is different (i.e. ‘varying degrees based on congestion’) than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol [para. 0019: ‘The transcoding parameters are selected based on … network connection properties’; para. 0038: ‘Through communication with a congestion detection element in the network, individual flows can be adapted to varying degrees based on congestion’; para. 0038, 0070: ‘the transcoding engine 414 can alter the audio and/or video bit rate based on network conditions’; para. 0036, 0037: ‘changing a container format of a video’].
wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a higher latency transport mechanism (i.e. a ‘smaller bit rate’ causing smaller “delay”) [para. 0039-0040: disclosing the transcode determination engine 306 reducing the bit rate (i.e. a ‘smaller bit rate’)] than the second encoded video format, the second digital container format, and the second communication protocol [One ordinarily skilled in the art understands when one format has smaller delay, another format has higher latency].
Choi and Swenson are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to change the formats based on the communication characteristics.
Neither Choi nor Swenson discloses explicitly the following claim limitations:
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
However in the same field of endeavor Ben discloses the deficient claim as follows: 
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol [para. 0098: ‘the content router determines an appropriate content distributor, for providing the requested content to the requesting device, based on multiple parameters including, inter alia, content format, transmission bit-rate, content container, transmission protocol’].
Choi, Swenson and Ben are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi, Swenson and Ben as motivation to change the formats based on the content characteristics [Ben: para. 0098].


Regarding claim 39, Choi meets the claim limitations as follows:
The one or more tangible processor-readable storage media of claim 37, wherein the characteristic of the request comprises a network location of the client from which the request is received comprising at least one of a local client [Fig. 1: image display 160] communicating over the communication network [Fig. 1: image gate 120; col. 4, ll. 69-65; col. 5, ll. 1-5: wired or wireless network] or a remote client remote from the communication network;
wherein (For image display 1 [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’]) a first encoded video format (i.e. ‘a resolution of an image, a frame rate, a compression quality, a compression format and the like’) [col. 6, ll. 5-10], a first digital container format (e.g. H.264, MPEG 4, MJPEG and the like) [col. 6, ll. 30-55: ‘The plurality of streamers 218 perform streaming of the encoded image data based on a predetermined transport protocol’], and a first communication protocol (e.g. RTSP, RTP, TCP protocols) [col. 6, ll. 30-55] is utilized to prepare the requested video data when the characteristic of the request comprises the local client as the network location and

(For image display 2 [Fig. 4; col. 5, ll. 12-20: ‘image gate unit 120 functions to perform streaming of camera images …, as requested by the image display unit 160’]) a second encoded video format, a second digital container format, and a second communication protocol is utilized to prepare the requested video data when the characteristic of the request comprises the remote client as the network location; wherein the first encoded video format is different than [Fig. 2: numerous of different encoders. It is obvious that the first formats for image display 1 are different formats for image display 2] the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol; and
wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a lower latency transport mechanism than the second encoded video format, the second digital container format, and the second communication protocol.
Choi does not disclose explicitly the following claim limitations (emphasis added):
wherein the characteristic of the request comprises a network location of the client from which the request is received comprising at least one of a local client communicating over the communication network or a remote client remote from the communication network;

wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol; and 
wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a lower latency transport mechanism than the second encoded video format, the second digital container format, and the second communication protocol.
However in the same field of endeavor Swenson discloses the deficient claim as follows: 
wherein the characteristic of the request comprises a network location of the client from which the request is received comprising at least one of a local client communicating over the communication network or a remote client (i.e. client 102) remote from the communication network [Fig. 1; para. 0023: mobile device];

wherein the first encoded video format is different (i.e. ‘varying degrees based on congestion’) than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol [para. 0019: ‘The transcoding parameters are selected based on … network connection properties’; para. 0038: ‘Through communication with a congestion detection element in the network, individual flows can be adapted to varying degrees based on congestion’; para. 0038, 0070: ‘the transcoding engine 414 can alter the audio and/or video bit rate based on network conditions’; para. 0036, 0037: ‘changing a container format of a video’].
wherein the first encoded video format, the first digital container format, and the first communication protocol comprises a lower latency transport mechanism (i.e. a ‘smaller bit rate’ causing smaller “delay”) [para. 0039-0040: disclosing the transcode determination engine 306 reducing the bit rate (i.e. a ‘smaller bit rate’)] than the second encoded video format, the second digital container format, and the second communication protocol.
Choi and Swenson are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi and Swenson as motivation to reduce bit rates based on the communication characteristics or the content characteristics.
Neither Choi nor Swenson discloses explicitly the following claim limitations:
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol.
However in the same field of endeavor Ben discloses the deficient claim as follows: 
wherein the first encoded video format is different than the second encoded video format, the first digital container format is different than the second digital container format, and the first communication protocol is different than the second communication protocol [para. 0098: ‘the content router determines an appropriate content distributor, for providing the requested content to the requesting device, based on multiple parameters including, inter alia, content format, transmission bit-rate, content container, transmission protocol’].
Choi, Swenson and Ben are combinable because they are from the same field of video detection.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Choi, Swenson and Ben as motivation to change the formats based on the content characteristics [Ben: para. 0098].



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488